Citation Nr: 9916295	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-32 563A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
decision denying service connection for a skin disorder by 
the Board in February 1956.

2.  Whether there was clear and unmistakable error in the 
decision denying service connection for an acquired 
psychiatric disorder by the Board in May 1985.




REPRESENTATION

Moving Party Represented by:  American Red Cross




INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946 and from December 1947 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion by the appellant, by direction of the 
United States Court of Appeals for Veterans Claims (Court) in 
July 1998.


FINDINGS OF FACT

1. Service connection for a skin disorder was denied by the 
Board in February 1956.

2. Service connection for an acquired psychiatric disorder 
was denied by the Board in May 1985.

3. The veteran's allegations of clear and unmistakable error 
in these decisions consist of his assertions that the 
evidence reflects treatment for both a skin disorder and 
an acquired psychiatric disorder during service and as 
such, service connection is warranted for both 
disabilities.

4. The veteran has made no additional specific allegations of 
clear and unmistakable error in the above Board decisions.



CONCLUSION OF LAW

The veteran's allegations of clear and unmistakable error in 
the February 1956 and May 1985 Board decisions are non-
specific in nature and fail to meet the threshold pleading 
requirements for revision of Board decisions on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. § 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has argued that there was clear and unmistakable 
error in decisions by the Board in February 1956, which 
denied service connection for a skin disorder, and in May 
1985, which denied service connection for an acquired 
psychiatric disorder.  He has claimed that the service 
medical records reflect treatment for a skin disorder and for 
an acquired psychiatric disorder and as such, service 
connection should be granted for these disabilities.  

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(1999).  Pursuant to Section 20.1404(b), the motion alleging 
clear and unmistakable error in a prior Board decision must 
set forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision(s), the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be denied.

After careful review of the evidence of record, the 
undersigned concludes that the veteran has not set forth 
specific allegations of error, either of fact or law, in the 
February 1956 and May 1985 decisions by the Board.  The 
veteran's allegations consist of contentions that he was 
treated for a skin disorder and an acquired psychiatric 
disorder during service and that he has been continuously 
treated for these disorders since that time.  He argues that 
in view of these circumstances, he should be awarded service 
connection for these disabilities.  However, there are no 
specific contentions of error of fact or law in either of the 
decisions in question.  In fact, the appellant's contentions 
amount to a disagreement with the outcome of those decisions, 
specifically, that service connection was not granted for a 
skin disorder or an acquired psychiatric disorder.  He has 
not set forth any basis for a finding of error or any 
indication why the result of those decisions would have been 
different but for an alleged error.  Accordingly, in the 
absence of any additional allegations, the veteran's motion 
is not found to comply with the above pleading requirements 
and is therefore denied.


ORDER

The motion for revision of the February 1956 and May 1985 
Board decisions on the grounds of clear and unmistakable 
error is denied.




		
	JAMES W. ENGLE
Acting Member, Board of Veterans' Appeals


 


